DETAILED ACTION

The instant application having application No 16/955612 filed on 06/18/2020 is presented for examination by the examiner.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 3 or 4 or 6 or 8 or 9 or 10 or 12 is incorporated into the independent claim 1.
Claim 13 would be allowable if (i) claim 14 or 15 or 16 or 18 is incorporated into the independent claim 13.

    	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 7, 11, 13, 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK et al. (U.S. 10736129, Aug. 4,2020) in view of Wang et al. (U.S. 20200229226, Jul. 16, 2020)
Regarding Claim 1, PARK discloses the scheduling signaling comprises indication information for indicating a plurality of transmission units that are discontinuous in a time domain (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location or a modulation method in the frequency domain included in the DCI to be transmitted through the PDCCH(wherein the scheduling signal in the frequency domain that are discontinue in time domain));
 and exchanging data with the terminal through the plurality of transmission units (column 19, line 50-60, the terminal receives information with respect to DMRS information contained respectively in a plurality of transmission units that are scheduled according to the multiple transmission unit scheduling).
PARK discloses all aspects of the claimed invention, except a scheduling method, applied to a base station, and comprising transmitting a scheduling signaling to a terminal.
Wang is the same field of invention teaches a scheduling method, applied to a base station, and comprising transmitting a scheduling signaling to a terminal(page 2, par(0031), line 1-10, by a terminal device, data in a first scheduling resource set for first service data, receiving, by the terminal device, a first message sent by a network device, where the first message is used to indicate the first scheduling resource set and the second scheduling resource set(scheduling signaling to a terminal)), that are discontinuous in a time domain (page 3, par (0034), line 1-10, the second scheduling resource set are discontinuous in time domain, time for enabling a receiver by the terminal device). 
PARK and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting a scheduling signaling to a terminal, that are discontinuous in a time domain the teaching of PARK to include the second scheduling resource set are discontinuous in time domain, time for enabling a receiver by the terminal device the teaching of Wang because it is providing a data transmission by a network device, a first scheduling resource set for first service data, and a second scheduling resource set for scheduling signaling that carries the first service data.
Regarding Claim 5, PARK discloses the indication information is positioned in an information field at a fixed location of the scheduling signaling, and a bit length of the indication information is fixed or determined by configuration (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location).
Regarding Claim 7, Park discloses the scheduling signaling comprises indication information for indicating a plurality of transmission units that are discontinuous in a time domain; determining the plurality of transmission units that are discontinuous in the time domain according to the indication information (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location or a modulation method in the frequency domain included in the DCI to be transmitted through the PDCCH(wherein the scheduling signal in the frequency domain that are discontinue in time domain)).
Park discloses all aspects of the claimed invention, except a scheduling method, applied to a terminal, and comprising receiving a scheduling signaling transmitted by a base station.
Wang is the same field of invention teaches a scheduling method, applied to a terminal, and comprising receiving a scheduling  signaling transmitted by a base station(page 2, par(0031), line 1-10, by a terminal device, data in a first scheduling resource set for first service data, receiving, by the terminal device, a first message sent by a network device, where the first message is used to indicate the first scheduling resource set and the second scheduling resource set(scheduling signaling to a terminal)), that are discontinuous in the time domain according to the indication information(page 3, par (0034), line 1-10, the second scheduling resource set are discontinuous in time domain, time for enabling a receiver by the terminal device). 
Park and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting a scheduling signaling to a terminal, that are discontinuous in a time domain the teaching of Park to include the second scheduling resource set are discontinuous in time domain, time for enabling a receiver by the terminal device the teaching of Wang because it is providing a data transmission by a network device, a first scheduling resource set for first service data, and a second scheduling resource set for scheduling signaling that carries the first service data.

Regarding Claim 11, PARK discloses the indication information is positioned in an information field at a fixed location of the scheduling signaling, and a bit length of the indication information is fixed or determined by configuration (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location).
Regarding Claim 13, PARK discloses the scheduling signaling comprises indication information for indicating a plurality of transmission units that are discontinuous in a time domain (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location or a modulation method in the frequency domain included in the DCI to be transmitted through the PDCCH(wherein the scheduling signal in the frequency domain that are discontinue in time domain)); and exchanging data with the terminal through the plurality of transmission units (column 19, line 50-60, the terminal receives information with respect to  DMRS information contained respectively in a plurality of transmission units that are scheduled according to the multiple transmission unit scheduling).
PARK discloses all aspects of the claimed invention, except transmit a scheduling signaling to a terminal.
Wang is the same field of invention teaches transmit a scheduling signaling to a terminal(page 2, par(0031), line 1-10, by a terminal device, data in a first scheduling resource set for first service data, receiving, by the terminal device, a first message sent by a network device, where the first message is used to indicate the first scheduling resource set and the second scheduling resource set(scheduling signaling to a terminal)).
PARK and Wang are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting a scheduling signaling to a terminal, that are discontinuous in a time domain the teaching of PARK to include the second scheduling resource set are discontinuous in time domain, time for enabling a receiver by the terminal device the teaching of Wang because it is providing a data transmission by a network device, a first scheduling resource set for first service data, and a second scheduling resource set for scheduling signaling that carries the first service data.
Regarding Claim 17, PARK discloses the indication information is positioned in an information field at a fixed location of the scheduling signaling, and a bit length of the indication information is fixed or determined by configuration (column 3, line 5-10, the terminal includes a communicator configured to communicate with a base station (BS), and to receive multiple transmission unit scheduling information, receive information with respect to DMRS information respectively contained in a plurality of transmission units scheduled according to the multiple transmission unit scheduling information,  see column 10, scheduling information, such as a concrete mapping location).
Regarding Claim 19, PARK discloses all aspects of the claimed invention, except a terminal, comprising a processor; and a memory storing   instructions executable 
by the processor; wherein the processor is configured to perform method of claim 7.
Wang is the same field of invention teaches a terminal, comprising a processor; and a memory storing   instructions  executable  by the processor; wherein the processor is configured  to  perform the method of claim 7(page 11, par (0191), line 1-10, The software product is stored in a storage medium and includes several instructions for instructing a computer device (which may be a personal computer, a server, a network device, or the like) or a processor to perform all or some of the steps of the methods).
20.-28. (Canceled)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Lee (US 20180049244, Feb. 15, 2018) teaches State Transition Method Based on Random Access Procedure in Communication System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464